Citation Nr: 1523475	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist is unnecessary.  

I.  Service Connection for Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."" 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).

In the instant case, there is medical evidence demonstrating that the Veteran has hearing loss that meets the VA criteria for a hearing loss disability.  On the authorized audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
65
LEFT
55
55
35
50
85

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

In a July 2009 statement, the Veteran reported that he was exposed to loud noises on active duty and that during basic training he participated in exercises involving machine guns, the rifle range, and the artillery field.  In an August 2009 statement, the Veteran stated that he served in the artillery unit and that he earned a Vietnam Campaign Medal.  The Veteran's DD Form 214 shows that his military occupational specialty was in artillery and that he earned the Vietnam Campaign Medal and the Vietnam Service Medal. 

The Board finds the Veteran's statements are consistent with the circumstances of his service and are competent and credible evidence regarding the noise exposure he experienced during service.  38 U.S.C.A. § 1154(a).  

What remains to be established is whether the Veteran's hearing loss is related to service.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362 (2001), it must consider and weigh all medical evidence and afford the Veteran the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 2007 private treatment record from Carolina Primary Medicine, P.A. stated that the Veteran's hearing was good. 

The report of a July 2007 VA audiology consult included the Veteran's report of gradual decline in hearing sensitivity; left ear worse than right.  He reported a history of military (artillery) and occupational (factory) noise exposure.  Audiometry revealed mild-to-moderate sensorineural hearing loss in the right ear and moderate-to-severe mixed hearing in the left.  

A September 2007 VA otolaryngology consult noted the Veteran was seen for moderate to severe left mixed hearing loss.  He recalled no ear infections.  The Veteran felt his hearing loss began as a result of artillery service, although the actual development of his hearing loss was very gradual over many years.  In addition to noise exposure in service, the Veteran reported working in an ammunition plant for seven years and a furniture plant for seven years.  He said he wore ear protection on those jobs.  The assessment was probable otosclerosis, with left mixed hearing loss.  Stapedectomy was offered, but the Veteran opted for a trial of hearing aid first.  

At an August 2009 VA audiology consultation, the Veteran reported hearing loss in the left ear.  The 2007 diagnoses of mixed hearing loss and probable otosclerosis in the left ear were noted.  The result of the audiometric examination was that the Veteran had mild to moderately-severe predominately sensorineural hearing loss in the right ear and mild to severe mixed hearing loss in the left ear.  The examiner did not discuss the etiology of the Veteran's hearing loss. 

In October 2009, the Veteran was afforded a VA Compensation and Pension (C&P) examination which resulted in diagnoses of sensorineural hearing loss in the right ear; mixed hearing loss in the left.  The Veteran reported that he served as a canon crewman in an artillery unit with service in Vietnam.  Review of the claims folder revealed documentation of normal hearing for the frequencies tested at both ears at the time of military separation.  The examiner was unable to find any documentation of hearing loss or complaints of hearing loss in the available service medical records and noted that ear problems were denied at the time of separation.  The examiner also noted a diagnosis of otosclerosis at the left ear in 2007.  That was considered most likely the primary cause of the hearing loss at the left ear; a sensorineural component was evident bilaterally as well.  The Veteran's civilian occupational noise history was noted to be positive for noise exposure.  The examiner noted there is no evidence of chronicity or continuity of care regarding hearing loss during the four decades following military separation.  "Considering this information," it was the opinion of the examiner that it is less likely as not that the Veteran's hearing loss is caused by or the result of noise exposure encountered during military service. 

Also of record is an August 2010 private treatment record from The Hearing Clinic, during which audiometric studies revealed asymmetrical hearing loss.  It was the audiologist's opinion that it is at least likely as not that the hearing loss that the Veteran experienced is a result of noise exposure on active duty.  The examiner stated that it was consistent with what she would expect given the military circumstances.  

In a statement received in October 2010, the Veteran reasserted his claim that his hearing loss is due to noise exposure in service, rather than as a result of post-service employment.  He specifically addressed four jobs after service as well as his hunting experience, detailed the noise exposure relative to each job and argued that none involved "high levels of noise."  

Based on a review of the record, the Board finds that the evidence is at least in relative equipoise and service connection for hearing loss is warranted.  While the Board has conceded in-service noise exposure, there are conflicting findings regarding post-service noise exposure.  VA audiologists, including the October 2009 examiner, noted the Veteran's occupational noise exposure.  In contrast, the Veteran specifically rebutted those observations in the October 2010 statement and the Board finds that statement credible.  Thus, the Board will consider the effect of the Veteran's in-service noise exposure only. 

The medical record is consistent in showing sensorineural hearing loss in the right ear and mixed hearing loss in the left; however, the evidence is inconsistent as to the effect of the post-service diagnosis of probable otosclerosis in the left ear.  The September 2007 and August 2009 consultations noted the left ear otosclerosis, but neither record includes any comment or opinion on the etiology of the Veteran's hearing loss; to include the effect of the otosclerosis.  The August 2010 private record includes an opinion that the hearing loss was related to noise exposure in service, but did not make any reference to otosclerosis or indicate what records were considered in making that opinion.  The probative value of that opinion is limited.  

The October 2009 VA examination is the only record that appears to be based on a review of the complete record, to include the Veteran's reported history, service treatment records and post-service diagnosis of otosclerosis.  However, the Board affords that opinion limited probative value also.  The examiner appeared to focus on the absence of documented complaints or findings of hearing loss in service; the lack of evidence of chronicity or continuity of care for hearing loss after service and the Veteran's post-service noise exposure as bases for the negative opinion.  

As the Board has conceded in-service noise exposure, the lack of complaints in service is not determinative.  The lack of findings of hearing loss in service or that the Veteran's hearing was within normal limits in service is also not determinative.  Hensley, 5 Vet. App. at 163.  Similarly, the reliance on absence of "continuity of care" limits the value of that opinion.  The absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Finally, the Board has found the Veteran adequately addressed the concerns about any post-service noise exposure.  As for the otosclerosis, the VA examiner found that was most likely the primary cause of the hearing loss at the left ear, but a sensorineural component was evident bilaterally as well.  The Board concludes that the otosclerosis was not the only cause of left ear hearing loss.  

Thus, the Board concludes that evidence is at least in equipoise that in-service noise exposure caused the Veteran's hearing loss.  Service connection is warranted.  

ORDER

Service connection for hearing loss is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


